Case 1:19-cv-OOOl7-YK Document 1-1 Filed 01/04/19 Page 1 of 19

EXHIBIT 1

Casell:lQ-cv-OOOl?-YK Document 1-1 Filed 01/04/19 Page 20f 19

§ IN THE COURT OF COMMON PLEAS
DAUPHIN COUNTY, PENNSYLVANIA

NO. §O\§§ CA/ L@UY€§ CL\/

Civii Action - Law
[ ] Medical Professional Liability Action

Nationwide Mutuai lnsurance Company
vs. 1000 Nationwide Drive
Harrisburg, PA 17110-9775 §

Trina J. Bowen
300 Hunter Path Road
Hummelstown, PA 17036

Plaintiff(s) & Address(es) Det`cndant(S) & Address(es)

PRAECIPE FoR WRrT oF SUMMONS ‘ §

|""¢

To THE PRoTi-loNoTARY oF SAID coURT; §§ _f
Please issue Writ of summons in the above-captioned action. j m §`
: ; c,_>

[X] Sherirf ~~. 3-

1 Writ of Sumrnons Shall be issued and forwarded to [ ] Attorncy
along With the accompanying pre-complaint request for production of documents and inte‘l"`?ogatories.

Bradford Dorrance, Esquire
Keefer Wood Auen & Rahal, LLP B_M
417 Wainut Street, 4"‘ Fioor, Rear w

Signature of Attorney

P.O.Box11963
Harrisburg, PA 17108-1963 Supreme ourt I.D. No. 32147
Date: z l

(717) 255-8014

WRIT OF SUMMONS

TO THE ABOVE-NAMED DEFENDANT, Nationwide Mutua1 Insurance Cornpany:

YOU ARE NOTIFIED THAT THE ABOVE~NAMED PLAINTIFF HAS COMMENCED AN ACTION

 

 

AGAINST YOU.
Wt:d&w/z. %%,
SEP 1 2018 Prothonotary ` f
Date: 1 y by d/dM/’{l /D¢U/¥_?j,/

 

Deputy

f ] Check here if reverse is issued for additional information

Pi'o‘rhon. - 55

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 3 of 19

CERTIFICATE OF COMPLIANCE

I, the undersigned counsel, certify that this filing complies with the provisions of the
Case Records Publz`c Access Policy of the Unz`jied Jud'icz‘al Sysz‘em of Pennsylvam'a that require
filing confidential information and documents differently than non-coniidential information and

documents

Dated: cf lug l°zc>/? §Vl/-Q.QM

Bia/<iford Dorrance, Esquire

Attorney I.D. No. 32147

KEEFER WOOD ALLEN & RAHAL, LLP
417 Wainut Street, 4“‘ Fioor, Rear
P.O.B0x11963

Harrisburg, PA 17108-1963

(717) 255-8014
bdorrance@keeferwood.com

(Attorney for Plaintiff)

 

Case

1:19-cv-00017-YK Document1-1 Filed 01/04/19 Page4of 19

TRlNA J. BOWEN, z IN THE COURT OF COMMON PLEAS OF

V.

DAUPHIN COUNTY, PENNSYLVANIA

Plaintifl`
CIVIL ACTION - LAW

NO. 61©\% C\/ (00"13 C\/

NATIONWIDE MUTUAL INSURANCE

Defendant

PLAINTIFF’S PRE-COMPLAINT FIRS'I` REQUEST
FOR PRODUCTION OF DOCUMENTS~ AND
ST SET OF INTERROGATORIES DIRECTED TO DEFENDANT

 

COMPANY,
FIR
TO: Det`end

ant, Nationwide Mutual lnsurance Company

PRELIMINARY STATEMENT OF CAUSES OF ACTION_

Pursuant to Pa. R.C.P. Nos. 4003.8, 4005(a), 4009.1,1, and related provisions, these

interrogatories
defendant, N'at
entities subseq

complaint disc

seek material and necessary information to prepare a complaint against the named
ronwide Mutual Insurance Company (“Nationwide”), and any other individuals or
uently identified through discovery. Before or after the completion of pre-

overy, plaintiff will file a complaint alleging one or more causes of action against

her fenner employer, Nationwide including, without limitation:

(1) Plaintifl’s claims under Pennsylvania Wage Payment and Collection Law,

43 P.S. § 260.] et seq.;

policy; and

(2) Plaintiff’s wrongful discharge claims under Pennsylvania law and public

 

Case 1:19-cv-00017-YK `Document 1-1 Filed 01/04/19 Page 5 of 19

(3) Plaintiff’ s claims for severance under the Nationwide Severance Payment

Plan.
Upon discovery of sufficient evidence, plaintiff may seek various damages including lost

wages and benefits severance, as well as statutory, yliquidated, and punitive damages, attorneys’

fees, and costs authorized under governing law.

 

Case

1:19-cV-00017-YK Document1-1 Filed 01/04/19 Page 60f 19

PLAINTIFF’S FLRST REQUEST

FOR PRODUCTION OF DOCUMENTS DIRECTED TO DEFENDANT

TO: Defend
PLEAE
Rules 4003.8, ¢
undersigned cc
service hereof.

them to the off

Hairisburg, PA

I~t` you c
attorney work-
document

a.

b.

c.
document;

d.

g.

copy thereof; a

ant and its attorneys

;E TAKE NOTICE that, pursuant to the Pennsylvania Rules of Civil Procedure,

4009.11, and related provisions, Defendant is required to serve upon the

unsel its written response to this request for production within 30 days after

Defendant is further required to produce the following documents and to deliver

ices of Kee~fer Wood Allen & Rahal, LLP, 417 Walnut Street, 4th Floor, Rear,

. 17108, within 30 days of service

INSTRUCTIONS

bj ect to the production of any document on the grounds that the attorney-client,

product or any other privilege is applicable thereto, you shall, with respect to that

State its date;
Identify its author;

Identify each person who prepared or participated in the preparation of the

Identi`fy each person who received it;

ldentify each person from Whom the document was received;

State the present location of the document and all copies thereof;

Identify each person Who has ever had possession, custody or control of it or a

nd

 

Case

h.
thereof to expl

claim.

Definitions:

A.
corporation, or
employees, att
partnership, co

B.
written, printec
other graphic n
including but r

= 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 7 of 19

Provide sufficient information concertqu the document and the circumstances

ain the claim of privilege and to permit the adjudication of the propriety of that

DEFINITIONS

The term “person,” as used herein, means any natural person, partnership,
other business entity and all present and former officers, directors, agents,
)rneys, and others acting or purporting to act on behalf of such natural person,
rporation, or other business entity.

The term “Document,” as used herein, means the original and all copies of any

l, typed, electronically stored information, electronically created data, emails, or
matter of any kind or nature and any other tangible thing in your custody or control,
lot limited to:

l. All videos, audio recordings, emails, texts, and photographs in all forrnats,

discs, print-outs, and other data compilations from which information can be obtained; and

Pennsylvania F

C.
denials, inquiri

understandings.,

transmissions,

D.
date, author, ac
location; to sta
court proceedil
that are referer

E
person' s full nz

2. All other documents or things which~are discoverable under the
lules of Civil Procedure.

The term “communication,” as used herein, means all statements, admissions,
es, discussions, conversations_, negotiations agreements_, contracts,

meetings, telephone conversations, letters, correspondence, notes, facsimile
emails, texts, or any other form of written or oral communication

The term “identify,” When used with respect to a Document, means to state the
idressee, type of document (e.g., “letter”); to identify its last-known custodian and
te the exhibit number of the document if it has been marked during the course of a
ig; and to identify, in your response, the bate stamp numbers of the Documents
ced.

The term “identify, ” When used With respect to an individual, means to give the
nne, all known aliases, piesent or last-known business and home addresses and

telephone numbers, and present position or business affiliation

F.
the entity's ofti
business, the a

The term “identify,” when used with respect to any other “person,” means to give
cial, legal, and formal name or the name under which the entity acts or conducts
ddress and telephone number of the entity's place of business, and the identity of

the entity's principal or chief executive officer or person who occupies the position most closely

analogous to a

chief executive

_4_

 

Case

G.
refer(s) to, reti<
the matter desc

H.
employment w

I.
limitation, the
practices, any €
and actions, an
related docume

1:19-cv-00017-YK Document1-1 Filed 01/04/19 PageSof 19

The term “relate(s) to,” or “relating to,” as used herein, means constitute(s),
ect(s), concern(s), pertain(s) to, or in any way logically or factually connect(s) with
ribed in the interrogatory

“Job Termination” or “Termination” shall refer to P`laintift’s separation from
ith Defendant.

“Files” shall be construed as broadly as possible and shall ;include, without
following documents relating to the stated individual: any personnel policies and
lmployee handbook, any signed receipt of the handbook, any disciplinary warnings
y performance improvement plan, performance evaluations and performance-

nts, the Nationwide Performance Pay Plan (including all sunmiary` plan

descriptions, ainendments, and Supplements), any FMLA, ADA, and ERISA files, 10b

Termination le
stored informai

J.

K.
the circumstan

L.
Plan A'dministi
alleging: (l) d
under the Natic
claims under tr

tter, any resume and job description, and all other Documents and electronically
tion relating to the individual

"‘Defendant” shall refer to Nationwide Mutual Insurance Ccmpany.

“lnvestigation” shall include, without limitation, any inquiry or investigation into
:es leading up to Plaintiff’s Job Termination.

“Wrongfiil Discharge Claim” shall include any claim filed against Nationwide, its
ator, or the Benefits Administration Committee by a current or former employee
lscrimination or retaliation under state or federal law; (2) denial of severance
nwide Severance Pay Plan; (3) wronng discharge under state law; and/or (4)

te Pennsylvania Wage Payment and CollectionLaw, 43 P.S. § 260.1 et seq.

 

Case

1.
the present.
2.
chart(s) for `Dei
Plaintif`f worke
3.
Direotives, Per
(the “Policies”
without limitat
procedures, prc
Standards, and
4.
the period Janu
5.
Plaintiff`.
6.
after her Termi
7.
circumstances
8.

approved by N

1:19-cv-00017-YK Document1-1 Filed 01/04/19 Page9of 19

DOCUMENTS REQUESTED BY PLAINTIFF

pl`he Files (as defined above) of Plaintiff for the period January l, 2012 through

For each year from September 1, 2015 through the present, the organizational
’endant, identifying management and other employees in the department where
d.
For the period January 1, 2015 to December 31, 2017, Defendant’s Management
sonnel lnf`ormation Memoranda, and employee manual a/k/a personnel policies

. (The term “Policies” should be construed as broadly as possible to include

ton the following: the employee manual/handbook, rules of conduct, disciplinary
gressive discipline, performance improvement plan criteria, performance

work rules.

Defendant’s document destruction and/or document retention policy/policies for
ary 1, 2015 to the present

All Documents reviewed by Defendant in advance of its decision to terminate

All Documents relating to Plaintift`s claim for unemployment compensation filed
nation.

All Documents relating to any Investigation (as defined above) of the

eading to Pl'aintiff’s Job Terrnination (as defined above).

All Documents relating to any reduction in force or hiring freeze in Pennsylvania

ationwide for the period September 1, 2015 through the present

 

Case 1:19-Cv-00017-YK Document 1-1 Filed 01/04/19 Page 10 of 19

9. The performance improvement plans for all affected employees in Nationwide’s

Harrisburg, Pennsylvania office for the period September l, 2015 through the present

Date: 51/|1/7,0¢,'3

6%3'?)3'§~¢-&§

 

Biadford Dorrance

KEEFER WOOD ALLEN & RAHAL, LLP
I.D. NO. 32147

417 Walnut Street, 4"‘ Floor, Rear

P. O.BOX11963

Harrisburg, PA 17108-1963

(717) 255-3014

(Attorneys for Plaintift)

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 11 of 19

PLAINTIFF’S FIRST SET OF INTERROGATORIES
DIRECTED TO DEFENDANT

TO: Defend ant and its attorneys

PLEAE E TAKE NOTICE that you are hereby required, pursuant to the Pennsylvania
Rules of Civil `Procedure, Rules 4003.8, 4005(a), and related provisions, to serve upon the
undersigned your answers and objections, if any, in writing and under oath to the following
interrogatories iwithin 30 days after service upon you or your counsel. The answers and

objections shall be inserted in the space provided following each interrogatory lf there is

 

insufficient space to respond to an interrogatory, the remainder of the response shall follow on a
supplemental s:heet.
These i:§pterrogatories shall be deemed continuing in nature. If between the time of filing
1
your original aiiswers to these interrogatories and the time you or anyone acting on your behalf
1
learns the ideniity or location of additional persons having knowledge of discoverable facts or the
identity ofpersons expected to be called as witnesses at trial and not already disclosed in your
answers, or if j ou or an expert witness obtain information upon the basis of Which you or he
knows that an answer, though correct when made, is no longer true, then you shall promptly
supplement your original answers, under oath, to include information thereafter acquired and
promptly furnish the same as supplemental answers to the undersigned
D`EFINITIONS AND INSTRUCTIONS
Definitions:
A. The tenn “person,'” as used herein, means any natural person, partnership,
corporation, or other business entity and all present and former officers, directors, agents,
employees, attprneys, and others acting or purporting to act on behalf of such natural person,

partnership, cdrporation, or other business entity.

B. The term “Document” or “Documents,” as used herein, means the original and all
copies of any Written, printed, typed, electronically stored information, electronically created

 

_g-

Case 1:

data, emails, or

19-cv-00017-YK Document1-1 Filed 01/04/19 Page 12 of 19

other graphic matter of any kind or nature and any other tangible thing in your

custody or control, including but not limited to:

discs, print-out

Pennsylvania P

C.

l. All videos, audio recordings, emails, texts, and photographs in all formats,
s, and other data compilations from which information can be obtained; and

2. All other documents or things which are discoverable under the
.ules of Civil Procedure.

The term “communication, ” as used herein, means all statements, admissions

denials, inquiries, discussions conversations, negotiations, agreements, contracts,
understandings, meetings, telephone conversations, letters, correspondence, notes, facsimile

tranSmlSSlOl'lS,

D
date, author, a

cmails texts or any other form of written or oral communication

 

The term “identify,"’ When used with respect to a Document, means to state the
dressec, type of document (e g , “letter”); to identify its last-known custodian and

location; to st te tthe exhibit number of the document if it has been marked during the course of a

court proceedi

that are referer

E.

g; and to identify, in your response,y the bate stamp numbers of the Documents
ced.

The term “identify, ” when used with respect to an individual, means to give the

person' s full narne, all known aliases, present or last- known business and home addresses and

telephone nu

F.
the entity's offi
business, the a
the entity's prii
analogous to a

G.
refer(s) to, refl
the matter des<

I-I.
employment vi

I.
limitation, thc
practices, any

m

lbers, and present position or business affiliation

The term “identify,” When used with respect to any other “person,” means to give
cial, legal, and formal name or the name under which the entity acts or conducts
ddress and telephone number of the entity's place of business, and the identity of
icipal or chief executive officer or person who occupies the position most closely
chief executive

The term "rclate(s) to,," or “relating to,” as used herein, means constitute(s),
ect(s), concern(S), peitain(s) to, or in any way logically or factually connect(s) with
:ribed in the interrogatory

“Job Termination” or “Termination” shall refer to Plaintiff’s separation from

rith Defcndant.

“Filcs” shall be construed as broadly as possible and shall include, without
following documents relating to the stated individual: any personnel policies and

employee ,handbook, any signed receipt of the handbook, any disciplinary warnings

 

and actions, any performance improvement plan, performance evaluations and performance-
related documents, the Nationwide Performance Pay Plan (including all summary plan
descriptions, amcndmcnts, and supplements), any FMLA ADA, and ERISA files, Job
Termination letter, any resume and job description, and all other Documents and electronically
stored information relating to the individual

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 13 of 19

J. “Defendant” shall refer to Nationwide Mutual I'nsurance Ccmpany.

K. “Investigation” shall include without limitation, any inquiry or investigation into
the circumstan pes leading up to Plaintiff" s Job Termination,

 

L. 1“Wrongful Discharge Claim” shall include any claim filed against Nationwide, its
Plan Administrator', or the Benef'its Administration Committee by a current or former employee
alleging: (l) discrimination or retaliation under state or federal law; (2) denial of severance
under the Nati<i)nwide Severance Pay Plan; (3) wrongful discharge under state law; and/or (4)
claims under the Pennsylvania Wagc Payment and Collection Law, 43 P.S. § 260.1 et seq.

Rules Of Con struction:

 

In construing these interrogatories,_
A. The singular shall include the plural, and the plural shall include the ysingular.

B. A masculine, feminine, or neuter pronoun shall not exclude the other gendcr.
Period Covere_§l_:

Unlcss otherwise noted, these Interrogatories shall cover the period of Plaintiff’s
employment

_10_

 

Case

1:19-cv-00017-YK Document1-1 Filed 01/04/19 Page 14 of 19

INTERROGATORIES

 

Decisz'on-makers. Plcase identify the following:

(a) those individuals (collectively “Decision-makers”) who

participated in Defcndant’s decision to terminate Plaintiff`;

(b) the Decision-makcrs’ respective recommendations, decisions, and

supporting rationales;

(c) all Documcnts relating to their recommendations decisions, and

supporting rationalcs;

oral or

y(d) the nature and extent of any progressive discipline including prior

Written warnings;

(f) the individual(s) who supervised Plaintiff during the period of any

discipline; and

(g) the individual(s) who participated in the decision to hire Plaintiff’ S

successor(s) and the name(s) of the successor(s).

ANSWER:

_11_

 

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 15 of 19

2. Similarly Situated Employee(s). For the period September 1, 2015 through the
present, please identify any other employee of Defcndant who worked in Nationwide’s
Harrisburg, PA office and who was on a performance improvement plan.

ANSWER:

3. Severance and Settlement Payments. F or the period September 1, 2015 through
the present, please identify all employees in Nationwide’s Harrisburg, PA office who were laid
off and who received a severance or settlement payment from Nationwide.

ANSWER:

§ -1'2~

 

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 16 of 19

4.

defined above)

ilnvestz'gations. lf you (or someone not an expert) conducted any Investigation (as
of the circumstances leading to Plaintiff”s Job Terrnination, identify:

(a) Each person, and the employer of each person, who conducted any

Investigation; and

(b) All notes, reports or other Documents prepared during or as a result

of the investigation and the person who has custody thereof

ANSWER:

_13-

 

 

 

 

 

 

Case 1 19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 17 of 19

5. Claz'ms and Lawsuz'ts. `For the period September 1, 2015 through the present, if
any Wrongful Discharge Claim (as defined abovc) has been asserted against Defendant in any
committee, administrative, orjudicial proceeding, identify the following:

(a) the name, the residential address, and the telephone number of the
person who asserted the Wrongful Discharge Claim;

(b) the committee or administrative agency/court, docket number, and
caption of any Claim;

(c) the name and address of any lawyer who represented the person

who asserted or filed the Claim; and

(d) the outcome of the Claim, e.g. , award, verdict, settlement, or dismissal

ANSWER:

 

-14-

 

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 18 of 19

6. Reduction in Force and Hz'ring Freeze. If Nationwide approved any reduction in

force or hiring freeze (collectively “RIF”) in Pennsylvania from September l, 2015 through the

present, please identify the following:

(a)
(b)
(C)
(d)
(€)

ANSWER:

all Documents relating to the RIF;

the period covered by the RIF;

the reasons supporting the RIF;

the number of employees affected by the RIF; and

the person(s) or governing body which approved the RIF.

Date: °1/\1 I?»<>l"? j;w/~»Q§$>N“~K

 

Bradford Dorrance

KEEFER WOOD ALLEN & RAHAL, LLP
l.D. No. 32147

417 Walnut Street, 4“‘ Floor, Rear

P. O. Box 11963

Harrisburg, PA 17108-1963

(717) 255-8014

(Attorneys for Plaintiff)

_]5_

Case 1:19-cv-00017-YK Document 1-1 Filed 01/04/19 Page 19 of 19

CERTIFICATE OF COMPLIANCE

l, the undersigned counsel, certify that this filing complies with the provisions of the
Case Records Public Access Polz`cy of the Um'fied Jua'icz`al System OfPennsylvania that require
filing confidential information and documents differently than non-confidential information and

documents

Dated: qli/t )'l<>/`B 'MS\&eN`~<
linidford Dorrance, Esquire
Attorney I.D. No. 32147
KEEFER WOOD ALLEN & RAHAL, LLP
417 Walnut Street, 4‘h Floor, Rear
P. O. Box 11963
Harrisburg, PA 17108-1963
(717) 255-8014
bdorrancc@keeferwood.com

(Attorney for Plaintiff)

